SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [_]Definitive Proxy Statement [x] Definitive Additional Materials Logitech International S.A. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: This Response Coupon is solicitedon behalf of the Board of Directorsof Logitech International S.A. Response Coupon22nd Annual General Meeting ofLOGITECH INTERNATIONAL S.A.Wednesday, September 8, 2010- 2:30 pm(registration starts at 1:30 pm)Palais de Beaulieu Lausanne, Switzerland EN Number of shares held: x To indicate your choice M26125-TBD o Option 1: I/we will personally attend the Annual General Meeting and ask you to send me/us an admission card in my/our name (s). o Option 2: I/we hereby authorize the person named below to act as my/our proxy to represent me/us at the Annual General Meeting and ask you to send an admission card directly to such person Name and address of proxy: o Option 3: To represent me/us with substitution right, I/we hereby authorize and appoint as my/our proxy: o Logitech International S.A. If you appoint either Logitech International S.A. or the Independent Representative to represent you at the Annual General Meeting, please provide your voting instructions by marking the applicable instruction boxes below. If you do not provide specific voting instructions, your voting rights will be exercised in favor of the proposals of the Board of Directors. o The Independent Representative(Ms. Beatrice Ehlers, Notary Public, pl. St-François 11,P.O. Box CH-1002 Lausanne) Proposals 1 to 7 FOR AGAINST ABST. 1. Approval of the Annual Report, the Compensation Report, the consolidated financial statements and the statutory financial statements of Logitech International S.A. for fiscal year 2010 o o o 2. Advisory vote on compensation philosophy, policies and practices o o o 3. Appropriation of retained earnings without payment of a dividend o o o 4. Amendments to articles of incorporation to implement the Swiss Book Entry Securities Act o o o 5. Release of the Board of Directors andExecutive Officers for activities duringfiscal year 2010 o o o 6. Elections to the Board of Directors FOR AGAINST ABST. 6.1 Re-election of Mr. Daniel Borel o o o 6.2 Re-election of Ms. Sally Davis o o o 6.3 Re-election of Mr. Guerrino De Luca o o o 6.4 Election of Mr. Neil Hunt o o o 6.5 Re-election of Ms. Monika Ribar o o o 7. Re-election of PricewaterhouseCoopers S.A. as auditors o o o If voting takes place on proposals that have not been submitted before the Annual General Meeting, I/we hereby authorize Logitech International S.A. or the Independent Representative, as applicable, to vote in favor of the proposal of the Board of Directors. o o o Date: Signature: Please complete and return this form by August 27, 2010 in the appropriate enclosed postage paid return envelope to: - Logitech International S.A., Shareholders’ Department, Rue du Sablon 2-4,CH - 1110Morges, or - Ms. Beatrice Ehlers, Notary Public, Place St-François 11, P.O. Box 7299 CH-1002 Lausanne M26126-TBD LOGITECH INTERNATIONAL S.A. Address Changes/Comments: *** Exercise Your Right to Vote ***Important Notice Regarding the Availability of Proxy Materials for theShareholder Meeting to Be Held on September 8, LOGITECH INTERNATIONAL, S.A. Meeting Information Meeting Type: Annual For holders as of: 07/16/10 Date:09/08/10 Time: 2:30 PM Location: Palais de Beaulieu,Lausanne, Switzerland You are receiving this communication because you hold shares in the above named company.This is not a ballot. You cannot use this notice to vote these shares. This communication presents only an overview of the more complete proxy materials that are available to you on the Internet. You may view the proxy materials online at www.proxyvote.com or easily request a paper copy (see reverse side).We encourage you to access and review all of the important information contained in the proxy materials before voting. See the reverse side of this notice to obtain proxy materials and voting instructions. —Before You Vote—How to Access the Proxy Materials Proxy Materials Available to VIEW or RECEIVE: COMBO DOCUMENT How to View Online: Have the information that is printed in the box marked by the arrow è XXXX XXXX XXXX(located on the following page) and visit: www.proxyvote.com. How to Request and Receive a PAPER or E-MAIL Copy:If you want to receive a paper or e-mail copy of these documents, you must request one. There is NO charge for requesting a copy. Please choose one of the following methods to make your request: 1) BY INTERNET: www.proxyvote.com 2) BY TELEPHONE: 1-800-579-1639 3) BY E-MAIL*: sendmaterial@proxyvote.com * If requesting materials by e-mail, please send a blank e-mail with the information that is printed in the box marked by the arrow è XXXX XXXX XXXX (located on the following page) in the subject line. Requests, instructions and other inquiries sent to this e-mail address will NOT be forwarded to your investment advisor. Please make the request as instructed above on or before to facilitate timely delivery. — How To Vote —Please Choose One of the Following Voting Methods Vote In Person: If you choose to vote these shares in person at the meeting, you must request a "legal proxy." To do so, please follow the instructions at www.proxyvote.com or request a paper copy of the materials, which will contain the appropriate instructions. Many shareholder meetings have attendance requirements including, but not limited to, the possession of an attendance ticket issued by the entity holding the meeting. Please check the meeting materials for any special requirements for meeting attendance. Vote By Internet: To vote now by Internet, go to www.proxyvote.com. Have the information that is printed in the box marked by the arrow è XXXX XXXX XXXX available and follow the instructions. Vote By Mail: You can vote by mail by requesting a paper copy of the materials, which will include a voting instruction form. Voting Items The Board of Directors recommends you vote FOR the following proposals: 1. Approval of the Annual Report, the Compensation Report, the consolidated financial statements and the statutory financial statements of Logitech International S.A. for fiscal year 2010 2. Advisory vote on compensation philosophy, policies and practices 3. Appropriation of retained earnings without payment of a dividend 4. Amendments to articles of incorporation to implement the Swiss Book Entry Securities Act 5. Release of the Board of Directors and Executive Officers for activities during fiscal year 2010 6.6.1 Elections to the Board of DirectorsRe-election of Mr. Daniel Borel 6.2 Re-election of Ms. Sally Davis 6.3 Re-election of Mr. Guerrino De Luca 6.4 Election of Mr. Neil Hunt 6.5 Re-election of Ms. Monika Ribar 7 Re-election of PricewaterhouseCoopers S.A. as auditors NOTE: Such other business as may properly come before the meeting or any adjournment thereof. Voting Instructions
